UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-09105 New World Fund, Inc. (Exact Name of Registrant as Specified in Charter) 333 South Hope Street, Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: October 31 Date of reporting period: July 31, 2010 Vincent P. Corti Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Mark D. Perlow K&L Gates LLP Four Embarcadero Center, Suite 1200 San Francisco, California94111 (Counsel for the Registrant) ITEM 1 – Schedule of Investments New World Fund® Investment portfolio July 31, 2010 unaudited Common stocks — 81.99% Shares Value FINANCIALS — 16.63% Itaú Unibanco Holding SA, preferred nominative $ Itaú Unibanco Holding SA, preferred nominative (ADR) Itaúsa – Investimentos Itaú SA, preferred nominative Industrial and Commercial Bank of China Ltd., Class H1 Amil Participações SA, ordinary nominative Banco Santander, SA1 PT Bank Rakyat Indonesia (Persero) Tbk1 China Life Insurance Co. Ltd., Class H1 Agricultural Bank of China, Class H1,2 Prudential PLC1 Kasikornbank PCL1 Kasikornbank PCL, nonvoting depository receipt1 ICICI Bank Ltd.1 Banco Bilbao Vizcaya Argentaria, SA1 Türkiye Garanti Bankasi AS1 Ping An Insurance (Group) Co. of China, Ltd., Class H1 Grupo Financiero Banorte, SAB de CV, Series O DLF Ltd.1 Housing Development Finance Corp. Ltd.1 Sberbank (Savings Bank of the Russian Federation) (GDR)1 Bancolombia SA (ADR) Ayala Land, Inc.1 Metro Pacific Investments Corp.1,2 HDFC Bank Ltd.1 China Construction Bank Corp., Class H1 Bank of the Philippine Islands1 UBS AG1,2 Banco Bradesco SA, preferred nominative Banco Santander (Brasil) SA, units Banco Santander (Brasil) SA, units (ADR) Credicorp Ltd. SM Prime Holdings, Inc.1 Türkiye Is Bankasi AS, Class C1 Erste Bank der oesterreichischen Sparkassen AG1 CIMB Group Holdings Bhd.1 HSBC Holdings PLC (Hong Kong)1 HSBC Holdings PLC (United Kingdom)1 Standard Chartered PLC1 Sun Hung Kai Properties Ltd.1 ACE Ltd. Kotak Mahindra Bank Ltd.1 Royal Bank of Scotland Group PLC1,2 CapitaMalls Asia Ltd.1 Bank Leumi le-Israel BM1,2 Bank Hapoalim BM1,2 PT Bank Central Asia Tbk1 BankMuscat (SAOG) (GDR)1 Bank Pekao SA1 Land and Houses PCL, nonvoting depository receipt1 Bank of China Ltd., Class H1 Banco do Brasil SA, ordinary nominative National Bank of Greece SA1,2 First Pacific Co. Ltd.1 Bangkok Bank PCL, nonvoting depository receipt1 Commercial Bank of Qatar QSC (GDR)1,3 C C Land Holdings Ltd.1 Kerry Properties Ltd.1 United Bank Ltd.1 CONSUMER STAPLES — 12.21% Nestlé SA1 Anheuser-Busch InBev NV1 Anheuser-Busch InBev NV, VVPR STRIPS1,2 6 OJSC Magnit (GDR)1,3 OJSC Magnit (GDR)1 United Spirits Ltd.1 Tesco PLC1 Shoprite Holdings Ltd.1 China Yurun Food Group Ltd.1 Pernod Ricard SA1 X5 Retail Group NV (GDR)1,2,3 X5 Retail Group NV (GDR)1,2 Wilmar International Ltd.1 British American Tobacco PLC1 Olam International Ltd.1 PepsiCo, Inc. Avon Products, Inc. Beiersdorf AG1 SABMiller PLC1 Wal-Mart de México, SAB de CV, Series V (ADR) Wal-Mart de México, SAB de CV, Series V Grupo Nacional de Chocolates SA Grupo Modelo, SAB de CV, Series C Coca-Cola Co. IOI Corp. Bhd.1 Danone SA1 Coca-Cola Icecek AS, Class C1 METRO AG1 Procter & Gamble Co. Tingyi (Cayman Islands) Holding Corp.1 Unilever NV, depository receipts1 Kimberly-Clark de México, SAB de CV, Class A Cia. de Bebidas das Américas – AmBev, preferred nominative (ADR) Nestlé India Ltd.1 L’Oréal SA1 Colgate-Palmolive Co. Poslovni sistem Mercator, dd1 Japan Tobacco Inc.1 TELECOMMUNICATION SERVICES — 9.33% América Móvil, SAB de CV, Series L (ADR) América Móvil, SAB de CV, Series L Turkcell Iletisim Hizmetleri AS1 MTN Group Ltd.1 Philippine Long Distance Telephone Co.1 Philippine Long Distance Telephone Co. (ADR) Millicom International Cellular SA Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk, Class B1 SOFTBANK CORP.1 Telekom Austria AG, non-registered shares1 Telefónica, SA1 PT XL Axiata Tbk1,2 China Telecom Corp. Ltd., Class H1 Telefónica 02 Czech Republic, AS1 China Mobile Ltd.1 Telekomunikacja Polska SA1 Bharti Airtel Ltd.1,2 Partner Communications Co. Ltd.1 OJSC Mobile TeleSystems (ADR) Magyar Telekom Telecommunications PLC1 Orascom Telecom Holding SAE (GDR)1 MATERIALS — 6.70% Linde AG1 PT Semen Gresik (Persero) Tbk1 PT Indocement Tunggal Prakarsa Tbk1 Holcim Ltd1 Israel Chemicals Ltd.1 Impala Platinum Holdings Ltd.1 ArcelorMittal1 Anglo American PLC1,2 Givaudan SA1 Fertilizantes Fosfatados SA – Fosfertil, preferred nominative2 Sigma-Aldrich Corp. Wacker Chemie AG1 Vale SA, Class A, preferred nominative Vale SA, Class A, preferred nominative (ADR) Makhteshim-Agan Industries Ltd.1 BHP Billiton PLC1 First Quantum Minerals Ltd. China Shanshui Cement Group Ltd.1 Akzo Nobel NV1 Petropavlovsk PLC1 Buzzi Unicem SpA1 Buzzi Unicem SpA, nonconvertible shares1 Fibria Celulose SA, ordinary nominative (ADR)2 Ambuja Cements Ltd.1 Celanese Corp., Series A Xstrata PLC1 Rhodia SA1 Sika AG, non-registered shares1 ENERGY — 6.64% Niko Resources Ltd. Niko Resources Ltd.3 Heritage Oil Ltd.1,2,4 OAO Gazprom (ADR)1 Petróleo Brasileiro SA – Petrobras, ordinary nominative (ADR) Petróleo Brasileiro SA – Petrobras, preferred nominative (ADR) Oil Search Ltd.1 Reliance Industries Ltd.1 China National Offshore Oil Corp.1 JSC KazMunaiGas Exploration Production (GDR)1 Essar Energy PLC1,2 Cairn India Ltd.1,2 Tenaris SA (ADR) Eurasia Drilling Co. Ltd. (GDR)1,3 Eurasia Drilling Co. Ltd. (GDR)1 Saipem SpA, Class S1 Royal Dutch Shell PLC, Class B1 Nexen Inc. Oil and Gas Development Co. Ltd.1 TOTAL SA1 TOTAL SA (ADR) Noble Energy, Inc. Woodside Petroleum Ltd.1 OJSC OC Rosneft (GDR)1 Sasol Ltd.1 Cobalt International Energy, Inc.2 BP PLC1 Chevron Corp. ConocoPhillips OAO TMK (GDR)1,2,3 Eni SpA1 OGX Petróleo e Gás Participações SA, ordinary nominative2 Marathon Oil Corp. INFORMATION TECHNOLOGY — 6.24% Kingboard Chemical Holdings Ltd.1 Samsung Electronics Co. Ltd.1 Cielo SA, ordinary nominative Infosys Technologies Ltd.1 Google Inc., Class A2 NetEase.com, Inc. (ADR)2 Wistron Corp.1 Corning Inc. Amadeus IT Holding, SA, Class A1,2 HOYA CORP.1 HTC Corp.1 LG Display Co., Ltd.1 Yahoo! Inc.2 Acer Inc.1 Nippon Electric Glass Co., Ltd.1 Tencent Holdings Ltd.1 Redecard SA, ordinary nominative MediaTek Inc.1 Kingboard Laminates Holdings Ltd.1 Nokia Corp.1 Nokia Corp. (ADR) Cisco Systems, Inc.2 Halma PLC1 Spectris PLC1 Murata Manufacturing Co., Ltd.1 LDK Solar Co., Ltd. (ADR)2 Wincor Nixdorf AG1 CONSUMER DISCRETIONARY — 5.97% Truworths International Ltd.1 Honda Motor Co., Ltd.1 PT Astra International Tbk1 Hankook Tire Co., Ltd.1 Swatch Group Ltd, non-registered shares1 Swatch Group Ltd1 Parkson Holdings Bhd.1 McDonald’s Corp. Toyota Motor Corp.1 Hyundai Mobis Co., Ltd.1 Dongfeng Motor Group Co., Ltd., Class H1 Li & Fung Ltd.1 Desarrolladora Homex, SA de CV (ADR)2 Nitori Co., Ltd.1 Modern Times Group MTG AB, Class B1 CFAO1 LG Electronics Inc., nonvoting preferred1 LG Electronics Inc.1 Sony Corp.1 Sony Corp. (ADR) Wynn Macau, Ltd.1,2 Techtronic Industries Co. Ltd.1 Nissan Motor Co., Ltd.1,2 Melco Crown Entertainment Ltd. (ADR)2 GOME Electrical Appliances Holding Ltd.1,2 TVN SA1 Intercontinental Hotels Group PLC1 REXLot Holdings Ltd.1 Maruti Suzuki India Ltd.1 Renault SA1,2 Central European Media Enterprises Ltd., Class A2 Suzuki Motor Corp.1 INDUSTRIALS — 5.77% Murray & Roberts Holdings Ltd.1 Schneider Electric SA1 International Container Terminal Services, Inc.1 Siemens AG1 Enka Insaat ve Sanayi AS1 Container Corp. of India Ltd.1 United Technologies Corp. Intertek Group PLC1 Cia. de Concessões Rodoviárias, ordinary nominative Outotec Oyj1 Airports of Thailand PCL1 Johnson Electric Holdings Ltd.1 SGS SA1 Kühne + Nagel International AG1 AirAsia Bhd.1,2 China Railway Construction Corp. Ltd., Class H1 SM Investments Corp.1 Samsung Engineering Co., Ltd.1 Koc Holding AS, Class B1 Komatsu Ltd.1 Bidvest Group Ltd.1,2 Jiangsu Expressway Co. Ltd., Class H1 Dalian Port (PDA) Co. Ltd., Class H1 Prysmian SpA1 KBR, Inc. Suzlon Energy Ltd.1,2 Vestas Wind Systems A/S1,2 KONE Oyj, Class B1 PT Bakrie & Brothers Tbk1,2 De La Rue PLC1 Doosan Heavy Industries and Construction Co., Ltd.1 Daelim Industrial Co., Ltd.1 IJM Corp. Bhd.1 Grupo Aeroportuario del Pacífico, SAB de CV, Class B (ADR) HEALTH CARE — 5.64% JSC Pharmstandard (GDR)1,2,4 JSC Pharmstandard (GDR)1,2,3,4 Teva Pharmaceutical Industries Ltd. (ADR) Novo Nordisk A/S, Class B1 Hikma Pharmaceuticals PLC1 Cochlear Ltd.1 Krka, dd, Novo mesto1 Baxter International Inc. Richter Gedeon Nyrt1 Bayer AG1 Novartis AG1 Essilor International1 UTILITIES — 2.26% PT Perusahaan Gas Negara (Persero) Tbk1 GAIL (India) Ltd.1 Cia. Energética de Minas Gerais – CEMIG, preferred nominative PGE Polska Grupa Energetyczna SA1,2 Cheung Kong Infrastructure Holdings Ltd.1 CLP Holdings Ltd.1 CEZ, a s1 Electricity Generating PCL1 Veolia Environnement1 Cia. de Saneamento Básico do Estado de São Paulo – SABESP, ordinary nominative NTPC Ltd.1 MISCELLANEOUS — 4.60% Other common stocks in initial period of acquisition Total common stocks (cost: $11,334,762,000) Value Warrants — 0.01% Shares ) FINANCIALS — 0.00% IJM Land Bhd., warrants, expire 20132 $ MISCELLANEOUS — 0.01% Other rights & warrants in initial period of acquisition Total warrants (cost: $83,000) Principal amount Convertible securities — 0.10% ) FINANCIALS — 0.10% IMMOFINANZ AG 2.75% convertible notes 2014 € Total convertible securities (cost: $17,176,000) Bonds & notes — 9.53% BONDS & NOTES OF GOVERNMENTS OUTSIDE THE U.S. — 8.44% Brazil (Federal Republic of) Global 9.25% 2010 $ Brazilian Treasury Bill 6.00% 20105 BRL69,273 Brazilian Treasury Bill 6.00% 20115 Brazilian Treasury Bill 6.00% 20155 Brazil (Federal Republic of) Global 12.50% 2016 Brazil (Federal Republic of) Global 6.00% 2017 $ Brazil (Federal Republic of) 10.00% 2017 BRL36,500 Brazilian Treasury Bill 6.00% 20175 Brazil (Federal Republic of) Global 8.00% 20186 $ Brazil (Federal Republic of) Global 5.875% 2019 Brazil (Federal Republic of) Global 8.875% 2019 Brazil (Federal Republic of) Global 4.875% 2021 Brazil (Federal Republic of) Global 12.50% 2022 BRL20,000 Brazil (Federal Republic of) Global 8.875% 2024 $ Brazil (Federal Republic of) Global 10.125% 2027 Brazil (Federal Republic of) Global 7.125% 2037 Brazil (Federal Republic of) Global 11.00% 2040 Brazil (Federal Republic of) Global 5.625% 2041 Brazilian Treasury Bill 6.00% 20455 BRL21,102 United Mexican States Government 9.00% 2012 MXN72,500 United Mexican States Government Global 6.375% 2013 $ United Mexican States Government, Series MI10, 8.00% 2013 MXN56,068 United Mexican States Government Global 5.875% 2014 $ United Mexican States Government, Series MI10, 9.50% 2014 MXN449,500 United Mexican States Government, Series M10, 8.00% 2015 United Mexican States Government 5.00% 20165 United Mexican States Government Global 5.625% 2017 $ United Mexican States Government 3.50% 20175 MXN178,322 United Mexican States Government Global, Series A, 5.125% 2020 $ United Mexican States Government, Series M20, 10.00% 2024 MXN123,000 United Mexican States Government, Series M30, 10.00% 2036 United Mexican States Government Global 6.05% 2040 $ Turkey (Republic of) 14.00% 2011 TRY49,400 Turkey (Republic of) 11.50% 2012 $ Turkey (Republic of) 10.00% 20125 TRY39,827 Turkey (Republic of) 16.00% 2012 Turkey (Republic of) 16.00% 2013 Turkey (Republic of) 7.25% 2015 $ Turkey (Republic of) 7.00% 2016 Turkey (Republic of) 6.75% 2018 Turkey (Republic of) 7.00% 2019 Turkey (Republic of) 6.875% 2036 Turkey (Republic of) 6.75% 2040 Colombia (Republic of) Global 10.00% 2012 Colombia (Republic of) Global 10.75% 2013 Colombia (Republic of) Global 8.25% 2014 Colombia (Republic of) Global 12.00% 2015 COP49,360,000 Colombia (Republic of) Global 7.375% 2017 $ Colombia (Republic of) Global 7.375% 2019 Colombia (Republic of) Global 11.75% 2020 Colombia (Republic of) Global 8.125% 2024 Colombia (Republic of) Global 9.85% 2027 COP11,815,000 Colombia (Republic of) Global 7.375% 2037 $ Polish Government, Series 1013, 5.00% 2013 PLN44,645 Polish Government, Series 0413, 5.25% 2013 Polish Government, Series 0414, 5.75% 2014 Polish Government 3.875% 2015 $ Polish Government 5.00% 2015 Polish Government, Series 1017, 5.25% 2017 PLN25,780 Polish Government 6.375% 2019 $ Peru (Republic of) 8.375% 2016 Peru (Republic of) 7.125% 2019 Peru (Republic of) 7.35% 2025 Peru (Republic of) 8.75% 2033 Peru (Republic of) 6.55% 20376 Philippines (Republic of) 8.25% 2014 Philippines (Republic of) 9.375% 2017 Philippines (Republic of) 9.875% 2019 Philippines (Republic of) 7.75% 2031 Philippines (Republic of) 6.375% 2034 Panama (Republic of) Global 7.25% 2015 Panama (Republic of) Global 7.125% 2026 Panama (Republic of) Global 8.875% 2027 Panama (Republic of) Global 9.375% 2029 Panama (Republic of) Global 6.70% 20366 Hungarian Government, Series 12/C, 6.00% 2012 HUF499,400 Hungarian Government, Series 15/A, 8.00% 2015 Hungarian Government, Series 19/A, 6.50% 2019 Hungarian Government 6.25% 2020 $ Russian Federation 7.50% 20303,6 Russian Federation 7.50% 20306 Argentina (Republic of) 0.146% 20126,7 Argentina (Republic of) 7.00% 2015 Argentina (Republic of) 8.28% 20336,8 Argentina (Republic of) 5.83% 20335,6,8 ARS53,079 Argentina (Republic of) GDP-Linked 2035 Croatian Government 6.75% 20193 $ Croatian Government 6.625% 20203 South Africa (Republic of) 6.50% 2014 South Africa (Republic of) 6.875% 2019 South Africa (Republic of) 5.50% 2020 Malaysian Government 3.756% 2011 MYR43,145 Malaysian Government, Series 1/01, 3.833% 2011 Malaysian Government, Series 204, 5.094% 2014 Thai Government 3.625% 2015 THB600,000 Chilean Government 3.875% 20201 $ Dominican Republic 9.50% 20116 Dominican Republic 9.04% 20186 Dominican Republic 8.625% 20273,6 Egypt (Arab Republic of) 8.75% 2012 EGP26,350 Egypt (Arab Republic of) 5.75% 20203 $ Egypt (Arab Republic of) 6.875% 20403 Venezuela (Republic of) 5.375% 2010 Venezuela (Republic of) 9.25% 2027 Venezuela (Republic of) 9.25% 2028 ENERGY — 0.62% Gazprom OJSC 9.25% 2019 Gazprom OJSC, Series 9, 6.51% 2022 Gazprom OJSC 6.51% 20223 Gazprom OJSC 7.288% 2037 Petrobras International 5.75% 2020 Petrobras International 6.875% 2040 Pemex Project Funding Master Trust, Series 13, 6.625% 2035 MATERIALS — 0.15% CEMEX Finance LLC 9.50% 20163 CEMEX SA9.25% 20203 Freeport-McMoRan Copper & Gold Inc. 8.25% 2015 Freeport-McMoRan Copper & Gold Inc. 8.375% 2017 UTILITIES — 0.09% AES Panamá, SA 6.35% 20163 Enersis SA 7.375% 2014 FINANCIALS — 0.09% BBVA Bancomer SA 7.25% 20203 VEB Finance Ltd. 6.902% 20203 CONSUMER STAPLES — 0.08% BFF International Ltd. 7.25% 20203 TELECOMMUNICATION SERVICES — 0.05% Orascom Telecom 7.875% 20143 América Móvil, SAB de CV 8.46% 2036 MXN26,000 CONSUMER DISCRETIONARY — 0.01% Grupo Televisa, SAB 6.625% 2040 $ INDUSTRIALS — 0.00% TFM, SA de CV 9.375% 2012 Total bonds & notes (cost: $1,510,632,000) Short-term securities — 8.27% Freddie Mac 0.15%–0.34% due 8/4–12/21/2010 Fannie Mae 0.15%–0.51% due 8/18/2010–5/2/2011 U.S. Treasury Bills 0.09%–0.158% due 8/12–9/2/2010 Federal Home Loan Bank 0.17%–0.36% due 8/20–10/8/2010 Straight-A Funding LLC 0.33%–0.39% due 8/4–8/13/20103 Québec (Province of) 0.27% due 9/16/20103 Bank of Nova Scotia 0.18%­–0.35% due 8/2–8/5/2010 Westpac Banking Corp. 0.31% due 8/2/20103 GDF SUEZ 0.34% due 8/17/20103 Johnson & Johnson 0.20% due 8/5/20103 Merck & Co. Inc. 0.21% due 9/30/20103 Toronto-Dominion Holdings USA Inc. 0.23% due 8/13/20103 Canada Bill 0.20% due 11/19/2010 Coca-Cola Co. 0.30% due 8/25/20103 Total short-term securities (cost: $1,448,149,000) Total investment securities (cost: $14,310,802,000) Other assets less liabilities Net assets $ “Miscellaneous” securities include holdings in their initial period of acquisition that have not previously been publicly disclosed. 1Valued under fair value procedures adopted by authority of the board of directors. The total value of all such securities, including those in “Miscellaneous,”was $10,880,707,000, which represented 62.16% of the net assets of the fund. This amount includes $10,705,664,000 related to certain securitiestrading outside the U.S. whose values were adjusted as a result of significant market movements following the close of local trading. 2Security did not produce income during the last 12 months. 3Acquired in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration,normally to qualified institutional buyers. The total value of all such securities was $701,331,000, which represented 4.01% of the net assets of the fund. 4The fund owns 5% or more of the outstanding voting shares of this company. See the table on the next page for additional information. 5Index-linked bond whose principal amount moves with a government retail price index. 6Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. 7Coupon rate may change periodically. 8Payment in kind; the issuer has the option of paying additional securities in lieu of cash. Key to abbreviations and symbol ADR American Depositary Receipts EGP Egyptian pounds PLN Polish zloty GDR Global Depositary Receipts € Euros THB Thai baht ARS Argentine pesos HUF Hungarian forints TRY Turkish liras BRL Brazilian reais MXN Mexican pesos COP Colombian pesos MYR Malaysian ringgits Investments in affiliates A company is considered to be an affiliate of the fund under the Investment Company Act of 1940 if the fund’s holdings in that company represent 5% or more of the outstanding voting shares. Further details on these holdings and related transactions during the ninemonths ended July 31, 2010, appear below. Beginning shares Additions Reductions Ending shares Dividend income ) Value of affiliates at 7/31/10 ) JSC Pharmstandard (GDR) — $
